Citation Nr: 0316958	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left lateral meniscus injury with 
arthritic changes.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This appeal arose from a June 1998 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
left knee lateral meniscus tear, and which assigned this 
disorder a 0 percent evaluation.  This decision also denied 
service connection for a bilateral hearing loss and for 
tinnitus.  In September 1998, a rating action was issued 
which found that the June 1998 rating action, which had 
awarded a noncompensable evaluation for the knee disorder, 
was clearly and unmistakably erroneous.  This decision then 
awarded a 10 percent evaluation.  An October 2000 rating 
decision increased the evaluation assigned to the knee 
disorder to 20 percent; this evaluation was confirmed and 
continued by a rating action issued in March 2002.


FINDINGS OF FACT

1.  The veteran's left knee lateral meniscus injury residuals 
are manifested by complaints of pain, give way and popping, 
with objective evidence of normal range of motion; no 
swelling or tenderness; no lateral instability, and no 
subluxation.

2.  The veteran's bilateral hearing loss is not related to 
his period of service.

3.  The veteran's tinnitus is not related to his period of 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left knee lateral meniscus injury 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Codes (DC) 5003, 5010, 
5257, 5260, 5261 (2002).

2.  A bilateral hearing loss was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may be not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected left 
knee lateral meniscus tear residuals are more disabling than 
the current disability evaluation would suggest.  He stated 
that his knee is painful and gives way, causing him to fall.  
Therefore, he believes that an increased disability 
evaluation is warranted.  He has also argued that service 
connection should be awarded for a bilateral hearing loss and 
tinnitus, conditions he claims are directly related to his 
service.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Left knee

The evidence of record indicates that the veteran sustained a 
twisting injury to the left knee in March 1977 during a 
basketball game.  In June 1977, he underwent an arthrogram, 
which showed a lateral meniscus tear.  

The pertinent evidence of record included the report of a May 
1998 VA examination.  At that time, he complained of constant 
pain with occasional swelling.  He denied locking, 
instability, fatigability or a lack of endurance.  The 
examination revealed range of motion of 0 to 140 degrees, 
without pain.  There was no additional loss due to pain, 
fatigue, weakness or lack of endurance.  There was no edema, 
effusion, instability, guarding, tenderness or weakness.

In February 2000, the veteran re-injured the left knee in a 
fall.  An MRI was highly suggestive of a recent tear of the 
posterior horn of the medial meniscus; it also showed severe 
lateral meniscus degeneration with chronic or old tear; 
moderate knee effusion; and intact cruciate and collateral 
ligaments.  

A March 2000 private examination contained the veteran's 
complaints that his knee was giving way and popping; he also 
noted occasional swelling.  He also described a fair amount 
of pain.  The examination noted good range of motion.  The 
joint was stable to varus and valgus stress.  There was some 
tenderness along the medial and lateral joint line.  At the 
time of the examination, there was mild effusion present.  
The x-ray showed some degenerative changes but the joint 
space was fairly well maintained and there were no acute bony 
changes.

A March 2000 VA outpatient treatment note showed the 
veteran's complaints of chronic pain and give way episodes.  
He had moderate effusion and moderate medial joint line 
tenderness; there was mild lateral joint line tenderness.  
The squat and the McMurray's tests were both positive.  There 
was no ligament laxity but the quadriceps mechanism was 
notably weak.  The diagnosis was chronic lateral tear.

VA examined the veteran in April 2000.  He noted that he had 
re-injured the knee in February 2000 (a medial meniscus tear 
was found at that time).  He stated that he had trouble 
squatting and arising.  He could not fully flex the knee, 
noting flexion to 90 degrees.  He was able to fully extend 
the knee.  There was some tenderness over the medial and 
lateral joints and there was some crepitus.  He also had some 
pain on rotation of the tibia of the knee joint.  There was 
no lateral instability, although there was some swelling.  
The Drawer sign was negative.  The diagnosis was chronic left 
lateral meniscus tear still moderately symptomatic. 

The veteran was afforded another VA examination in December 
2001.  He stated that he had swelling and throbbing of the 
left knee, particularly in the winter.  He also noted that 
the knee would give out and pop.  The objective examination 
noted no swelling or tenderness, and no lateral instability 
or subluxation.  Range of motion was from 0 to 140 degrees.  
The x-ray showed no evidence of arthritis.  The diagnosis was 
degenerative joint disease of the left knee.  

Bilateral hearing loss

The veteran's service medical records do not show any 
complaints of or treatment for a hearing loss.  His hearing 
at the time of the August 1974 entrance examination and 
during the September 1977 separation examination was within 
normal limits.

In December 1996, the veteran was evaluated by a private 
physician.  He stated that he had had a hearing loss for a 
long time.  He stated that he had worked around printing 
presses for years.  Tests showed a mild bilateral hearing 
loss.

VA examined the veteran in May 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
20
25
LEFT
10
20
35
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  He 
indicated that he had first noted a hearing loss in 1979.  He 
noted that he had failed a job physical because of his 
hearing.  However, he denied any significant acoustic trauma 
while in service.

Tinnitus

The service medical records contain no complaints of or 
treatment for tinnitus.  The August 1974 entrance examination 
and the September 1977 separation examination make no mention 
of this disorder.

At the time of a December 1996 private examination, the 
veteran indicated that he had had pain and ringing in the 
ears for years.  He described it as a roaring sound, which 
had worsened over the past year.  The diagnosis was tinnitus.

VA examined the veteran in May 1998.  He described a high-
pitched ringing that had begun 4 to 5 years before.  Tinnitus 
was diagnosed.


Relevant laws and regulations

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  The veteran was sent a 
statement of the case (SOC) in September 1998 and 
supplemental statements of the case in September and October 
1998, September 1999, October 2000 and March 2002.  These all 
explained what evidence and what laws and regulations had 
been relied upon in deciding his claims.  In October 2001, he 
was sent correspondence from the RO which informed him of the 
provisions of the VCAA.  

Clearly, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has also provided the veteran with VA examinations and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Increased evaluation

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative findings.  38 C.F.R. Part 4, Code 5010 (2002).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2002).

According to 38 C.F.R. Part 4, DC 5257 (2002), a 20 percent 
disability evaluation is warranted for moderate impairment of 
either knee, with recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
impairment.  A 20 percent evaluation is warranted when 
flexion is limited to 30 degrees or when extension is limited 
to 15 degrees.  A 30 percent evaluation requires flexion 
limited to 15 degrees or extension limited to 20 degrees.  
See 38 C.F.R. Part 4, DCs 5260 & 5261 (2002).

Based upon the evidence of record, it is found that 
entitlement to an evaluation in excess of 20 percent for the 
service-connected left knee lateral meniscus tear residuals 
is not warranted.  While degenerative arthritis was 
diagnosed, it is noted that this has not been established by 
x-ray evidence.  The veteran has complained of give way of 
this knee, but the evidence of record, does not show 
ligamentous laxity.  Nor is there any indication of recurrent 
subluxation.  His recent range of motion studies showed 
motion of from 0 to 140 degrees; which is considered to be 
full.  See 38 C.F.R. § 4.71a, Plate II (2002).  He has 
complained that he has pain; however, no pain was found on 
movement.  Moreover, there is no suggestion in the record 
that he experiences additional impairment due to pain on 
movement, fatigability, lack of endurance or weakened 
movement.  Therefore, it is found that the 20 percent 
evaluation assigned adequately compensates the veteran for 
his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected left knee 
lateral meniscus tear residuals.


Service connection

Bilateral hearing loss

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss has not been established.  While the veteran 
does currently meet the criteria for a left ear hearing loss 
for VA purposes, there is no suggestion in the record that 
any hearing loss is related to service.  There was no 
indication in the service medical records of any complaints 
of or treatment for a hearing loss.  The treatment records 
contain his history of post-service exposure to noise (he 
worked around printing presses for years), as well as his 
denial of significant acoustic trauma in service.  Finally, 
there is no opinion of record that suggests that a 
relationship exists between his hearing loss and his period 
of service.  While the veteran may believe that such a 
relationship exists, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, service connection cannot be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.


Tinnitus

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus has not 
been established.  The service medical records make no 
reference to this disorder.  The first diagnosis of record of 
tinnitus dates from 1996; at the time of the May 1998 VA 
examination, he noted that this condition had first 
manifested itself 4 to 5 years before.  There is no 
suggestion in the record that this condition is in any way 
related to his period of service, save the veteran's own 
opinion.  Since the veteran is a layperson, he is not 
competent to render an opinion as to medical causation.  See 
Espiritu, supra.  As a result, it is found that service 
connection may not be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.


ORDER

An evaluation in excess of 20 percent for the service-
connected left lateral meniscus tear residuals with arthritic 
changes is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

